I dissent only from so much of the decision as holds that the plaintiffs are entitled to interest on the "liquidated damages" which, under the statute, must be paid by any employer who violates the provisions of sections 6 and 7 of the Fair Labor Standards Act. The liability for such payment, though not a penalty, is imposed in the statute as liquidated damages for the "retention of a workman's pay". They are so denominated in the statute and they are intended to provide "compensation" for injury suffered by a wrongful act which "may well result in damages too obscure and difficult of proof for estimate other than by liquidated damages." (Overnight Motor Co. v. Missel,316 U.S. 572.) Section 480 of the Civil Practice Act does not, I think, apply in such case. The question has not heretofore been raised in any case where this court has affirmed a judgment which included interest on liquidated damages.
RIPPEY, LEWIS and DESMOND, JJ., concur with LOUGHRAN, J.; LEHMAN, Ch. J., dissents in part in separate opinion in which CONWAY and THACHER, JJ., concur.
Judgment affirmed. (See 293 N.Y. 872.) *Page 131